Judith Rogers, Judge. The appellant, Death and Permanent Total Disability Trust Fund, appeals from an adverse decision of the Workers’ Compensation Commission, which held that the appellee, Tyson Foods, Inc., may, in calculating its statutory maximum liability of $50,000, receive credit for the lump sum payment made to the surviving spouses upon remarriage. The sole issue on appeal is whether as a matter of law the Commission erred in its finding. We find no error and affirm. The facts in this case are undisputed. Dwight Robbins and Ronnie Dees died as a result of injuries they sustained in a motor vehicle accident which occurred during the course and scope of their employment. Their cases were consolidated since both claims arose from substantially the same factual background and each presented the same issue of law. The appellee paid all appropriate compensation benefits to the deceaseds’ surviving spouses. On December 8,1980, and July 14,1982, the surviving spouses remarried. As a result of these subsequent marriages, the appellee paid each of the surviving spouses a lump sum equal to 104 weeks of compensation. Mr. Robbins had two minor children, and upon payment of the lump sum to his widow, the appellee began paying the minor children increased weekly benefits. The appellee filed this claim contending that it had paid the dependents in each case the total sum of $50,000, and that any additional benefits were the appellant’s responsibility. The appellant contended below, and now on appeal, that the lump sum payments to the surviving spouses could not be credited against the employer’s maximum liability of $50,000. We disagree. Arkansas Statutes Annotated § 81-1310(c)(2) (Repl. 1976), now codified at Ark. Code Ann. § 11-9-502 (1987), is one of the applicable statutes in question as the date of death was August 27, 1979. This statute provides, in pertinent part, as follows: The first Fifty Thousand Dollars ($50,000) of weekly benefits for death or permanent total disability shall be paid by the employer or his insurance carrier in the manner provided in this Act [§§ 81-1301-81-1349]. An employee or dependent of an employee who receives a total of Fifty Thousand Dollars ($50,000) in weekly benefits shall be eligible to continue to draw benefits at the rates prescribed in this Act but all such benefits in excess of Fifty Thousand Dollars ($50,000) shall be payable from the Death and Permanent Total Disability Bank Fund. The other statutory provision relevant to a determination of this case is found at Ark. Stat. Ann. § 81-1315 (d) (Repl. 1976), now codified at Ark. Code Ann. § 11-9-527 (1987), which states: In the event the widow remarries before full and complete payment to her of the benefits provided in Subsection (c), there shall be paid to her a lump sum equal to compensation for one hundred four (104) weeks, subject to the limitation set out in Section 10 [§ 81-1310] of this Act.  These statutes were the result of Initiated Act 4 of 1948 and Act 221 of 1973. The universal policy of courts is to construe compensation measures in a manner reasonably calculated to effectuate the legislative intent {or, as in the case of an initiated amendment, to carry out the presumptive intention of those who framed the measure and the people who adopted it) (emphasis ours). See, Docker v. Thomas, 229 Ark. 984, 320 S.W.2d 257 (1959); Lion Oil Co. v. Reeves, 221 Ark. 7, 254 S.W.2d 450 (1952).1 In interpreting statutes we look to the language of the statute, the subject matter, the object to be accomplished, the purpose to be served, the remedy provided, contemporaneous legislative history or other appropriate matters that throw light on the matter. See, Hanford Produce Co. v. Clemons, 242 Ark. 240, 412 S.W.2d 828 (1976). Here, the Commission concluded that the lump sum payments made to the surviving spouses upon remarriage were death benefits, and as such, the employer should be given credit for death benefits paid. The Commission, recognizing the importance of the purpose behind the statutory maximum amount, stated: The legislature enacted the monetary limitation in order to set a sum certain on the amount of death and total disability benefits paid by an employer. Once that limit is reached additional payments are to be made by the Bank Fund. The entire purpose of the statutory maximum would be circumvented if this Commission were to interpret the statute to mean that the employer was not entitled to credit for the lump sum death benefits paid to a surviving spouse upon remarriage. . . There is simply no logical basis for a distinction between those benefits paid a surviving spouse following an employee’s death and those benefits paid in a lump sum simply because the surviving spouse chooses to remarry . . . Since the legislature obviously intended to impose a maximum limit upon death and total disability benefits paid by a particular employer, it would be contrary to that legislative intent to prohibit the employer from receiving credit for lump sum payments made to the surviving spouses upon remarriage. Thus, in order to effectuate the purpose of the statute as passed by the General Assembly, we find that an employer is entitled to receive credit for the lump sum payment made to a surviving spouse upon remarriage. On October 3, 1990, a majority of this court in Death and Permanent Total Disability Trust Fund v. Hempstead County and Public Employee Claims Division, 32 Ark. App. 36, 796 S.W.2d 351 (1990), affirmed the Commission’s decision which held that it was proper to allow the employer to credit the payment of permanent total disability and death benefits towards its maximum liability of $50,000. In that case, we considered the legislative intent behind Ark. Stat. Ann § 81-1310(c)(2) (Repl. 1976), in holding that the legislature’s purpose was to place an overall limit on the weekly benefits paid by the employer or his carrier. In the instant case, the Commission recognized that it was applying the legislative intent behind two statutes, Ark. Stat. Ann. §§ 81-1310(c)(2) (Repl. 1976) and 81-1315(d) (Repl. 1976), as opposed to the one statute, Ark. Stat. Ann. § 81-1310(c)(2) (Repl. 1976), considered in Hempstead County, supra. The Commission noted that the entire purpose of the statutory maximum would be circumvented if the statutes were interpreted to mean that the employer was not entitled to credit the lump sum death benefit paid to a spouse upon remarriage. We agree. The appellant places great reliance upon Ashby v. Arkansas Vinegar Co. and Am. Mfg. Mut. Ins. Co., 22 Ark. App. 167, 737 S.W.2d 177 (1987), affirmed at 294 Ark. 412, 743 S.W.2d 798 (1988), in arguing that an employer is not entitled to receive credit for a widow’s lump sum payment against its statutory liability. In Ashby, neither this court nor the supreme court addressed the issue of whether an employer should be given credit for the widow’s lump sum payment for the purpose of calculating its maximum liability. The question in Ashby centered upon the timing of the payment of benefits to minor dependents once the widow has received the lump sum payment. Here, the issue under consideration is the apportionment of the payment of benefits between two sources and the liability of each.2  Since the legislature imposed a maximum limit upon death and total disability benefits paid by an employer, it would be contrary to its underlying intent to prohibit the employer from receiving a credit for the lump sum payment made to a surviving spouse upon remarriage. As the Commission stated, “there is simply no logical basis for a distinction between those benefits paid a surviving spouse following an employee’s death and those benefits paid in a lump sum simply because the surviving spouse chooses to remarry.”  After a careful consideration of the record in this case, we affirm the decision of the Commission in holding, as a matter of law, that the employer is entitled to credit toward its maximum statutory liability, the lump sum payment made to the surviving spouses upon their remarriage. Affirmed. Mayfield, J., concurs. Wright, Acting C.J., Cooper and Cracraft, JJ., dissent.   For cases applying this standard in a legislative context, see: Death and Permanent Total Disability Trust Fund v. Hempstead County and Public Employee Claims Division, 32 Ark. App. 36, 796 S.W.2d 351 (1990); Holt v. City of Maumelle, 302 Ark. 51, 786 S.W.2d 851 (1990); Williams v. City of Pine Bluff, 284 Ark. 551, 683 S.W.2d 923 (1985).    We note that subsection (c)(2) which addresses the employer’s $50,000 liability was not discussed or considered by the Ashby court. Although the dissent quotes extensively from this court’s opinion in Ashby, we point out that our supreme court decided Ashby without resorting to that rationale. The quoted passage cited by the dissent appears to be dicta and, therefore, is not dispositive of the issue under consideration.